                                                                                           A
                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


VIRGINIA HERRMANN,                         )
individually and on behalf of all          )
others similarly situated,                 )
                                           )
       Plaintiff,                          )       Case No. 4:20-cv-00706
                                           )
v.                                         )       JURY TRIAL DEMANDED
                                           )
SAM’S EAST, INC. d/b/a SAM’S               )
CLUB #6474,                                )
                                           )
       Defendant.                          )


 PLAINTIFF’S SUPPLEMENTAL BRIEF IN OPPOSITION TO DEFENDANT’S
  MOTION TO COMPEL ARBITRATION OR, IN THE ALTERNATIVE, TO
                 DISMISS PLAINTIFF’S COMPLAINT

       In its initial brief, Defendant failed to provide any evidence for its claim that

plaintiff Virginia Herrmann remained a Sam’s Club member after February 1, 2020. The

governing document contained no arbitration clause and provides that Herrmann’s

February 2, 2019 was effective for 12 months. See Doc. 6-4, Ex. C, at 8. Sam’s Club

drafted the terms. Any ambiguity regarding the duration of the renewal is therefore

resolved in favor of Herrmann. Nothing more is needed to determine that no arbitration

agreement exists between the parties, as Herrmann did not remain a Sam’s Club member

after February 1, 2020 by virtue of the 2019 Terms and Conditions.

       Additional evidence exists. In her brief, Herrmann provided two e-mails she sent

Sam’s Club on February 6, 2020, the day she first saw Defendant’s February 1 e-mail


                                               1
attempting to impose an arbitration clause at midnight that night. Herrmann Dec., Doc.

11-1, ¶¶ 6 – 9, Exs. 1 – 3. The e-mails, received by Sam’s Club but omitted from its

motion, objected to arbitration and demanded her membership be canceled. Id., Ex. 3.

       On July 29, 2020, Plaintiff’s counsel received in the mail from Plaintiff the

document marked as Exhibit 1-A to Defendant’s supplemental filing. See Doc. 16-3.

The document purports to be a renewal notice Sam’s Club sent Herrmann for 2020. Id.

It indicates her membership would expire on February 18, 2020. Id. Sam’s Club omitted

the notice from both its initial and reply briefs. Although Sam’s Club was presumed to

be in possession of the document it generated, Plaintiff’s counsel nonetheless provided

the document to Defendant’s counsel at 11:37 a.m. the same morning it was received.

       As bizarre as it is that Sam’s Club declined to make a record of any of this

information set forth in its own documents before now, its post hoc assessment of when

Herrmann’s renewal expired is nonetheless trumped by the 2019 Terms and Conditions.

They contain a merger clause. Doc. 6-4, Ex. C at 12, § X. Herrmann’s February 2, 2019

renewal was effective for 12 months and lapsed on February 1, 2020. The unilateral,

adhesive, unconscionable arbitration language Sam’s Club attempted to impose never

applied to Herrmann because she was not a member when it purportedly became

effective. Herrmann objected to the arbitration language as soon as she saw it on

February 6, 2020 and could not have done anything more under the circumstances to

object. She could not have responded to a circular she did not receive or an e-mail sent

less than 12 hours before it purportedly required her to opt out and which she did not

even see until 5 days after it was sent. Defendant’s Motion should be denied.

                                             2
Dated: August 10, 2020   Respectfully submitted,

                         ONDERLAW LLC



                         By: /s/ W. Wylie Blair
                           James G. Onder, # 38049
                           onder@onderlaw.com
                           W. Wylie Blair, # 58196
                           blair@onderlaw.com
                           Martin L. Daesch # 40494
                           daesch@onderlaw.com
                           Lawanna S. Wichmann, # 53999
                           wichmann@onderlaw.com
                           190 East Lockwood
                           St. Louis, MO 63119
                           Telephone: (314) 963-9000
                           Facsimile: (314) 963-1700

                         Attorneys for Plaintiff




                            3
                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 10th day of August, 2020 the

foregoing was filed electronically via the ECF / CM system with the Clerk of the Court

for purposes of serving a Notice of Electronic Filing upon all counsel of record via

electronic mail.



                                                   /s/ W. Wylie Blair




                                             4
